DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JP 2010163054; the rejection below is based on English machine translation) in view of Goldstein (US 20150243271 A1).

a microphone (300a1) configured to collect sound of the first seat (for user HA);
a first sound source device (11a);
a first speaker (400a) that is a speaker for a user (HA) at the first seat and outputs an output sound of the first sound source device (11a);
a second sound source device (11b);
a second speaker (400b) that is a speaker for a user (HB) at a second seat and outputs an output sound of the second sound source device (11b);
a noise control unit (100b is ANC control unit, [0030]) in configured to output, from the first speaker (400a), a cancel sound for canceling the output sound of the second sound source device (11b) output from the second speaker (400b) to the user at the first seat (Figs. 3 and 4 shows the path from speaker 400b to microphone 300a1 as Clb, see [0040])) and
a spoken voice output unit (17b, 6a, 50), wherein
the noise control unit (with switches 6a and 2a on, [0053]) includes:
a first adaptive filter (14a) that receives an output sound of the second sound source device (11b) as an input and generates the cancel sound (since this invention is ANC as stated in [0030] and [0040], speaker 400a output cancel sound);
a second filter (3a) that receives an output sound of the first sound source device (11a) as an input; and
a first signal generation unit (5a) that generates a first signal (to 17b) which is a signal obtained by subtracting at least an output of the second filter (3a) from an output of the microphone (300a); 
the first adaptive filter (14a/3b) and the second filter (3a) perform an operation (14a updates its own transfer function) such that a level of the first signal decreases (to minimize source 11a to reach user HB through microphone signal detected by 300a1 to be added at 17b; in other words, by accurately estimating the source 11a generated from the speaker 400a detected by microphone 300a1 using filter 3a, subtractor 5a will remove source 11a from the detected microphone signal from microphone 300a1, so the level of the output of the subtractor decreases comparing with the state when source 11a is included in the microphone signal from microphone 300a1), and
the spoken voice output unit (17b, 6a, 50) outputs the first signal (output from 5a to 17b) from the second speaker (400b) as spoken voice of the user (HA) at the first seat.
Kamiya fails to show second filter (3a) as an adaptive filter. Kamiya teaches that Ca1 (filter 3) represents the transfer characteristic from the speaker 400a to the error microphone 300a1 ([0051]). As one skilled in the art would have expected that the transfer characteristic is expected to be changed over time, one would have utilized an adaptive filter to updating the transfer characteristic Ca1 to compensate the changes. Goldstein (Fig, 3) is cited to show the well known feature that measuring the transfer characteristic (S(z)) between speaker and microphone (error mic) using an adaptive 
Regarding claim 5, the claimed “predetermined level” reads on a level with sufficient energy to be heard by the user HB.
Regarding claim 6, Kamiya and Goldstein fail to show that the adaptive operations stop when the first signal is larger than a predetermined level. The first signal to adder 17b represents the voice from user HA to be heard by user HB. To prevent system malfunction which a substantial amount of signal, could be from subtractor 5a, would generate acoustic sound too loud at speaker 400b, it is common sense to pause the control system (100b) in order to protect user HB’s hearing. Examiner takes Official Notice that stopping the adaptive operation when malfunctioning detected is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Kamiya and Goldstein by incorporating well known hearing protective feature in ANC in order to prevent loud sound to be output by speaker and protect user’s hearing.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654